Exhibit SOURCE: US Farms, Inc. Jul 23, 2008 07:00 ET US Farms, Inc. CEO Issues Letter to Shareholders Highlighted Links http://www.usfarmsinc.com SAN DIEGO, CA(Marketwire - July 23, 2008) - US Farms, Inc. (OTCBB: USFM), a commercial Farming and Nursery company based in Southern California, announced today that it issued a letter to its shareholders of record from its CEO and President, Yan K. Skwara. Dear Valued stockholders: I would like to take this opportunity to discuss our recent accomplishments and challenges over the past year, coupled with our growth plans and strategy for the next 12-18 months. We furnish this update on the recent news of the recapitalization of US Farms, Inc. as management and the Board of Directors felt it was the best time to proceed forward with a new and fresh corporate structure to enhance and increase the ability to capitalize the company's future growth. Fiscal 2007 was a foundational year for US Farms, Inc. and one marked by accelerated revenue growth from $360,000 in 2006 to over $9.4 Million; however, our foregoing net loss was an area of continued needed improvement. Over the course of the first half of 2008, we have signed agreements with several organizations for the sale of our Farming and Nursery products as we continue to experience growing demand for our plant and crop products which have included Aloe Vera, Garlic, Tomatoes, Asparagus, Jade, Palms and Cycads. The current Agricultural sector in the United States continues to thrive. Farmers continue to grow crops at record levels to supply the high food demands as countries like China and India continue to up the ante for demand on food worldwide. We are positioning ourselves to be a major player in the Farming and Nursery space in the future to help meet the growing demand for crop and plant products and services. Where Our Business is Heading We are entering a particular period of time for US Farms, Inc. which we feel will be marked as a turning point for the company as we transition out of the produce/brokerage business and focus our efforts on the Farming and Nursery side of our business which has always been the staple of the company. We will continue our emphasis on the Aloe Vera Farming and Nursery products due to the higher margins and niche opportunity. Going forward, this should assist us in enhancing our revenues and raise our margin levels to allow us to achieve profitability sooner as we focus on our core products. We have cut overhead and slashed unnecessary fat and terminated business activities in non performing subsidiary and product activities while aiming to reduce some of our long term debt when financially feasible. Over the course of the past few months, we successfully completed the changeover of the mix of old and new business partners with whom we work. In the past, we relied primarily through a single sales channel largely comprised of our Tomato brokerage business which generated the majority of our revenue in 2007 through a wholly owned subsidiary, which produced lower margins at best. This was costly financially and produced disappointing results. In addition, it caused significant fluctuations in our results of operations as margins have varied month to month. Company Update/Transactions The company recently divested out of the Tomato brokerage business to focus on the higher margin Farming and Nursery products that Aloe Vera offers. We will expand into additional crops down the road but the current focus over the next twelve to eighteen months will be establishing our Aloe Brand both on the Farming and Nursery side as well as migrating into the manufacturing side of the Aloe Vera based end products i.e. Aloe Juice, Aloe Gel, Aloe Chapstick, Aloe Vera Spray, Aloe Cosmetics etc. We will continue to grow our Nursery business focusing on higher volume and entering the high margin plant mail order business which we already have a set infrastructure in place to ramp up this business. We are currently Farming Aloe Vera in the Imperial Valley, Ca. with approximately 250,000 full grown Aloe Vera Mother Plants on 70 Acres. Aloe Vera can only be grown in three states commercially, California, Texas and Florida and due to volatile weather conditions in both Florida and Texas, the Aloe Vera crop grown in Southern California tends to be of the highest quality nationally which is an advantage over competition. The 250,000 or so Aloe Vera Mother Plants produce approximately 4 million baby aloes per year which are sent to our Nursery/Greenhouse Facility in Valley Center, California (Over 100,000 square feet of greenhouse space) where we grow our Aloe Vera Nursery Products (4" and 6" Aloe Potted Plants) which in turn are sold to Nursery Wholesalers and Retailers. Trader Joe's, IKEA, just to name a few are some well known retailers we work with directly. Margins are in the 50-60% range for these products. The goal is to increase our current inventory levels of our Aloe and Jade Nursery products which will in turn increase sales and bottom line profits. Currently, our inventory levels are extremely low as our demand and sales are currently exceeding our current growing capabilities. This is an area that we are extremely focused on addressing as we believe it will provide positive cash flow to the Company once optimal inventory levels can be reached. We also sell Aloe Vera in bulk form to customers who then in turn take the leaf and utilize the juice inside the leaf for different Aloe Vera based products i.e.
